Exhibit 10.5

December 9, 2013

Mr. Douglas Parker

Dear Doug,

As you know, on December 9, 2013 US Airways Group, Inc. (“US Airways”), AMR
Corporation and AMR Merger Sub, Inc. (together, “American”) combined to form
American Airlines Group Inc. (the “Company”). The closing of this combination
(the “Combination”) constitutes a change in control under your Amended and
Restated Employment Agreement, dated as of November 28, 2007 (the “Employment
Agreement”) and provides you the opportunity to resign your employment and
become entitled to severance payments and benefits under your Employment
Agreement.

By signing this letter agreement, you hereby waive any right you may have to
receive severance payments and benefits upon a voluntary resignation of your
employment under Section 4.4(i) of your Employment Agreement solely as a result
of the Combination. You also hereby waive any right you may have to receive
severance payments and benefits under Section 4.4(ii) of your Employment
Agreement by reason of a relocation of your principal place of employment to
North Texas or by reason of any change in your titles, positions, functions,
duties or responsibilities made in connection with the closing of the
Combination. You acknowledge and agree that, as consideration for the foregoing,
the Compensation Committee of the Company’s Board of Directors has granted you a
restricted stock unit award (the “RSU Award”) covering 626,637 shares of the
Company’s common stock that will vest based upon your continued employment to
the Company and the achievement of certain performance goals. For the avoidance
of doubt, with respect to Section 4.4(ii) of your Employment Agreement, you are
only waiving rights for changes made to your employment relationship in
connection with the closing of the Combination, and you are not waiving those
rights for any events that may occur in the future (though in no event will the
RSU Award be subject to accelerated vesting under your Employment Agreement).
Except for the waiver provided in this letter, your Employment Agreement remains
in full force and effect.

Please acknowledge your acceptance of this letter agreement, and the waiver
provided herein, by signing below. You understand that the waiver shall be
effective immediately upon your signature to this letter agreement. You also
understand that this letter agreement may not be amended or modified except in a
writing signed by you and a duly authorized representative of the Company.

Regards,

American Airlines Group Inc.

 

By:   /s/ Kenneth W. Wimberly Name:   Kenneth W. Wimberly Title:   Vice
President, Deputy General Counsel and Assistant Corporate Secretary

ACKNOWLEDGED, ACCEPTED AND AGREED TO this 9th day of December 2013.

 

/s/ W. Douglas Parker W. Douglas Parker